Terry Crabtree, Judge, dissenting. I dissent because in my opinion the evidence in this case was overwhelming and the error complained of by appellant was harmless. See Abernathy v. State, 325 Ark. 61, 925 S.W.2d 380 (1996). The eyewitness to the event stated that he could positively identify appellant as the one who took the cigarettes from the store and that he pulled the tags from appellant’s shirt while trying to stop him. The identification tags consisted of a photograph identification card from Tyson’s and a social security card. When considering the evidence in the fight most favorable to appellee, Mullinax v. State, 327 Ark. 41, 938 S.W.2d 801 (1997), it is difficult to think of a stronger case than that presented here. I would also point out that the appellant did not request an instruction for the jury to disregard the questions and answers that are claimed to be prejudicial in this case. For the foregoing reasons, I dissent. Arey, J., agrees.